Exhibit 10.46
 

 [logo2.jpg]
932 Southwood Boulevard
Incline Village, NV  89451
Phone:  (775) 832-8500
Fax:      (775) 832-8502

 
December 9, 2011


Christine Larson


 
Re:
Separation Agreement



Dear Cris:


This letter, upon your signature, will constitute the Separation Agreement
(“Agreement”) between you and PDL BioPharma, Inc. or any of its affiliates
(“PDL” or “the Company”) and co-employer TriNet HR Corporation (with the
Company, collectively referred to as “Releasees”) and the terms of your
separation from employment with the Company.
 
1.           Resignation Date.  You agree that you will resign from employment
with the Company effective December 9, 2011.  Your last day of work will be
December 9, 2011 (the “Resignation Date”).  From and after that date, you will
no longer represent to anyone that you are still an employee of the Company and
you will not say or do anything purporting to bind the Releasees.


2.           Effective Date and Rescission.  You have up to 21 days after you
receive this Agreement to review it and acknowledge that you received a copy of
this Agreement on December 9, 2011.  You are advised to consult an attorney of
your own choosing (at your own expense) before signing this Agreement.
Furthermore, you have up to seven days after you sign this Agreement to revoke
it.  If you wish to revoke this Agreement after signing it, you may do so by
delivering a letter of revocation to me.  If you do not revoke this Agreement,
the eighth day after the date you sign it will be the “Effective Date.”  Because
of the seven-day revocation period, no part of this Agreement will become
effective or enforceable until the Effective Date.


3.           Salary and Benefits Paid.  You acknowledge that you have been paid
your earned salary, accrued vacation pay, and all other amounts PDL owes you
through the Resignation Date and that the amount of $64,617.60 was paid to you
by check in full satisfaction of such obligations of PDL.  You will receive by
separate cover information regarding your rights to health insurance
continuation under the terms of COBRA and your retirement benefits.  To the
extent that you have such rights, nothing in this Agreement will impair those
rights.  You acknowledge that the only payments and benefits that you are
entitled to receive from the Releasees in the future are those specified in this
Agreement.
 
Page 1 of 6

 
 

--------------------------------------------------------------------------------

 
 
4.           Return of Property.  You will immediately return to the Company any
building key(s), security pass, or other access or identification cards
(including business cards) and any Company property that is currently in your
possession, including any documents, computer equipment other than the Sony
laptop and Apple iPad, and any information you have about the Company’s
practices, procedures, trade secrets, customer lists, or product marketing.  By
no later than December 15, 2011, you will also clear all expense accounts.
 
5.           Representation regarding Property. You represent that as of
December 15, 2011, you will have returned to the Company all property that
belongs to the Company, including (without limitation) the Company-issued laptop
other than the Sony laptop, mobile phones and devices other than the Apple iPad,
copies of documents that belong to the Company and files stored on your
computer(s) that contain information belonging to the Company.


6.           Severance Payment.  In consideration of your acceptance of all the
terms of this Agreement, but without otherwise admitting your entitlement to
such payments, the Company will pay you as follows:


a.           $700,000 (seven hundred thousand dollars) plus 12 months of COBRA
coverage from your resignation date.   The Company’s payment to you under this
sub-paragraph is contingent upon your irrevocable agreement that this payment is
in lieu of and will forever extinguish your right to claim that the Releasees
have an obligation to make any further payment to you.


b.           Customary payroll deductions shall be made from payments described
in 6.a.  Payment shall be paid within 10 business days of the "Effective Date"
of this Agreement as defined in paragraph 2 above.


c.           The Company shall be entitled to recover all or a portion of the
amounts provided in subsection 6.a. if the Company in good faith determines that
you (i) intentionally or knowingly, through fraud or intentional misconduct,
misstated financial information determined necessary for the proper functioning
of the Company, (ii) are aware of any significant misstated financial
information or other significant inaccuracy with respect to the Company’s
financial information, whether used internally or disclosed to the public, and
have failed to attempt to remedy such misstatement and report same to the
current management of the Company, whether or not such misstatement or
inaccuracy requires restatement of the Company’s public disclosures, or (iii)
have violated any of the terms of this Agreement, including any of sections 9,
11 or 12 hereof.  In the event that the Company, in its discretion, demands
repayment of such amounts under this subsection, you will be obligated to repay
such amount in cash within ten (10) days of the Company’s written demand.  The
Company’s rights under this subsection are not in lieu of and are not a waiver
or release regarding any further or separate legal action for damages or other
legal remedies based on fraud, intentional misconduct or gross negligence
committed by you during your employment at the Company.
 
Page 2 of 6

 
 

--------------------------------------------------------------------------------

 
 
7.           Release.  In consideration for the payments and benefits described
in Section 6 above, you on your own behalf and on behalf of your heirs,
executors, administrators and assigns hereby fully and forever waive, release,
discharge and promise never to assert any claims or causes of action, whether or
not now known, against the Releasees or each of its predecessors, successors or
past or present subsidiaries, affiliates, branches, representative offices or
parents (collectively, including the Releasees, the “entities”) and the
entities’ stockholders, directors, officers, employees, consultants, attorneys,
agents, assigns, and employee benefit plans with respect to any matter,
including (without limitation) any matter related to your employment with the
Releasees or the resignation of that employment, including (without limitation)
claims to attorneys’ fees or costs, claims of wrongful discharge, constructive
discharge, emotional distress, defamation, invasion of privacy, interference
with a leave of absence, personal injury, fraud, breach of contract or breach of
the covenant of good faith and fair dealing and any claims of discrimination or
harassment based on sex, age, race, national origin, disability, or any other
basis under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the Equal Pay Act of 1963, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family Medical Leave Act, or any other federal, state, municipal or local
law or regulation relating to employment or employment discrimination, as well
as claims for unemployment benefits, and including any claims you may have
related to your Severance Agreement signed on June 14, 2011 or your offer of
employment letter dated December 18, 2008 or any other agreement which you have
signed in relation to your employment at the Company.  You further understand
and agree that this waiver includes all claims, known and unknown, to the
greatest extent permitted by applicable law. However, this release covers claims
arising prior to the execution of this Agreement and only those claims that may
be waived by applicable law.


8.           Promise not to make Claims.  You also waive and release and promise
never to assert any such claims, even if you do not believe that you have such
claims.  You understand and agree that claims or facts in addition to or
different from those which are now known or believed by you to exist may
hereafter be discovered, but it is your intention to release all claims you have
or may have against the Releasees and the entities, their officers, directors,
employees, agents, and representatives, whether known or unknown, suspected or
unsuspected.


9.           Proprietary Information; No Solicitation.  You acknowledge that,
because of your position with the Company, you have specific knowledge of many
types of information which is proprietary to the Company, including, but not
limited to, its current and planned technology; its current and planned
corporate strategies; strategic customers and business partners; and the
identity, skills, compensation and interest of its employees.  You further agree
to the following:


a.           You will not, directly or indirectly, solicit, recruit, or induce
to leave the employ of the Company any employee, agent, independent contractor
or consultant of the Company;


b.           You will not, unless required or otherwise permitted by law,
disclose to others any proprietary information of the Company including, but not
limited to, the Company’s current and planned technology; current and planned
corporate strategies; strategic customers and business partners; and the
identity, skills, compensation and interest of its employees.  You agree to keep
and treat all such proprietary information as confidential; and
 
Page 3 of 6

 
 

--------------------------------------------------------------------------------

 
 
c.           You acknowledge and agree (i) that any violation of this Section 9
would cause immediate and irreparable damage to PDL, and (ii) that determining
the amount of damage caused to PDL by any such violation would be extremely
difficult or impossible.  You therefore agree that PDL’s remedies at law are
inadequate, and you consent to the issuance of injunctive relief, including but
not limited to, a temporary restraining order, a preliminary injunction, and a
permanent injunction, by a court of appropriate jurisdiction in order to
restrain any actual or threatened violation of this Section without limiting any
remedy PDL may have at law or equity.


10.           Disputes.  To ensure the rapid and economical resolution of
disputes that may arise in connection with your employment, you and the
Releasees agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, your employment, or the resignation of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in Carson City, Nevada conducted by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or its successor,
under the then applicable rules of JAMS.  You acknowledge that by agreeing to
this arbitration procedure, both you and the Releasees waive the right to
resolve any such dispute through a trial by jury or judge or by administrative
proceeding.  The arbitrator shall:  (i) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (ii) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS’ arbitration fees in excess of those
administrative fees you would be required to pay if the dispute were decided in
a court of law.  Nothing in this Letter is intended to prevent either you or the
Releasees from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration.  Notwithstanding the provisions of
this paragraph, any claims by either party arising under the Employee
Proprietary Information and Invention Assignment Agreement or involving trade
secrets shall be resolved through the courts and not through the arbitration
procedure described above.  This provision shall supersede all prior agreements
between the parties relating to dispute resolution, including mediation or
arbitration.


11.           Confidentiality of Agreement.  In consideration of this Agreement,
you also agree to keep confidential and not disclose the terms of this
Agreement, the benefit being paid under it or the fact of its payment, except
that you may disclose this information to your spouse, domestic partner,
attorney, accountant or other professional advisor to whom you must make the
disclosure in order for them to render professional services to you.  In
addition, you are entitled to disclose the terms of this Agreement to federal
and state unemployment officials, but only to the extent that such disclosure is
necessary for you to receive unemployment benefits.  You will instruct them,
however, to maintain the confidentiality of this information just as you must.


12.           No Disparagement.  You agree that you shall not make any negative
or disparaging remarks about the Company, its officers, employees, directors,
products, services or business practices.


13.           Breach.  In the event that you breach any of your obligations
under this Agreement or as otherwise imposed by law, the Releasees will be
entitled to recover the benefit paid under the Agreement and to obtain all other
relief provided by law or equity and to recover reasonable attorney’s fees and
costs incurred in any litigation, arbitration or other proceeding brought to
enforce the terms of this Agreement.
 
Page 4 of 6

 
 

--------------------------------------------------------------------------------

 
 
14.           References.  If contacted by a prospective employer for reference
information, the Releasees will confirm only your dates of employment and
position held.


15.           Entire Agreement; Governing Law.  You agree that no promise,
inducement or other agreement not expressly contained in this Agreement or
referred to in this Agreement, has been made conferring any benefit upon you,
and that this Agreement contains the entire agreement between you and the
Releasees with respect to its subject matter, including but not limited to the
resignation of your employment.  All prior agreements, understandings,
representations, oral agreements and writings are expressly superseded hereby
and are of no further force and effect, and you expressly agree that you are not
relying on any representations that are not contained in this Agreement.  This
Agreement is entered into and governed by the laws of the State of Nevada.


16.           No Admission of Wrongdoing.  Nothing contained in this Agreement
will constitute or be treated as an admission by you, the Releasees or the
entities of liability, any wrongdoing or any violation of law.


17.           Contractual Relationship.  You acknowledge that any employment or
contractual relationship between PDL and you ended on December 9, 2011, and that
you have no further employment or contractual relationship except as may arise
out of this Agreement and that you waive any right or claim to reinstatement as
an employee of PDL or to seek employment in the future with PDL or any
Releasee(s).


18.           Tax Liability.  You agree that you shall be exclusively liable for
the payment of all federal and state taxes which may be due as a result of the
consideration received from this severance package, and you hereby represent
that you shall make payments on such taxes at the time and in the amount
required of you.  In addition, you agree to defend, indemnify and hold harmless
Releasees and each of them from payment of taxes, interest and/or penalties that
are required of them by any government agency at any time as the result of
payment of the consideration set forth herein.


19.           Counterparts; Paragraph Headings; Facsimilies; Modifications.  You
agree that this Agreement may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one agreement.
Paragraph headings are for reference only, and are not to be deemed or construed
as limiting or expanding the content of any particular paragraph or
provision.  Execution of a facsimile copy shall have the same force and effect
as execution of an original, and a facsimile signature shall be deemed an
original and valid signature. This Agreement may be modified only in a written
document signed by you and an officer of the Company.
 
Page 5 of 6

 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,






/s/ John McLaughlin                                              
John McLaughlin
Chief Executive Officer






By my signature below, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice; that I understand the
terms of the Agreement; and that I voluntarily agree to them.




/s/ Christine Larson                                                 
Christine Larson


Date: 12/16/11                                                           



Page 6 of 6
